 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:03-cr-0550-WBS-EFB P
12                      Respondent,
13           v.                                        ORDER
14    WILL MOSS, Jr.,
15                      Movant.
16

17          Movant Will Moss, Jr. (hereinafter “movant”) seeks to vacate, set aside, or correct his

18   sentence pursuant to 28 U.S.C. § 2255. On November 29, 2017, the court recommended that all

19   claims, other than those arising pursuant to the Supreme Court’s decision in Johnson v. United

20   States, 135 S. Ct. 2551 (2015), be denied. ECF No. 373. With respect to movant’s Johnson

21   claims, the court recommended that they be stayed pending a decision by the United States

22   Supreme Court in Sessions v. Dimaya, No. 15-1498 and, subsequently, the Ninth Circuit’s

23   decision in United States v. Begay, No. 14-10080, 2017 U.S. App. LEXIS 12604 (9th Cir.). ECF

24   No. 373 at 52. Those recommendations were adopted by the district judge. ECF No. 382.

25          In April of 2018, movant filed a motion seeking to terminate his appointed counsel and

26   proceed pro se. ECF No. 393. That motion was granted. ECF No. 394. On January 22, 2019,

27   mail sent to movant from the court was returned as undeliverable. ECF No. 396. Subsequently,

28   mail sent to movant was again returned as undeliverable on February 19, 2019. ECF No. 398.
                                                      1
 1   After mail was returned as undeliverable, the court was alerted to the fact that the Bureau of
 2   Prisons (“BOP”) website lists movant as deceased. The court takes judicial notice of that site and
 3   the listing of movant as deceased as of November 21, 2018. See https://www.bop.gov/inmateloc/
 4   and input “14896-097”1 under “register number.”2
 5          Accordingly, it is ORDERED that the government shall, within fourteen days from the
 6   date this order is served, determine whether movant is deceased and, if he is, file a proper notice
 7   pursuant to Rule 25 of the Federal Rules of Civil Procedure.
 8   DATED: February 27, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          1
                This is the BOP register number listed for movant on the docket.
26          2
              See O’Toole v. Northrop Grumman Corp., 499 F.3d 1218, 1225 (10th Cir. 2007) (“It is
27   not uncommon for courts to take judicial notice of factual information found on the world wide
     web.”); Kitty Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir. 2005) (information on
28   government agency websites often found to be proper subjects for judicial notice).
                                                      2
